                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

MATTHEW FELL,

                             Plaintiff,                                               8:21CV26

           vs.
                                                                                       ORDER
JUDGE KOPH,

                             Defendant.


           This matter is before the Court on a memorandum from the Clerk of the Court requesting

a ruling as to Plaintiff’s authorization to proceed in forma pauperis on appeal. Filing 27. Plaintiff

filed a Notice of Appeal, Filing 26; Filing 28, on May 18, 2021.1 However, Plaintiff failed to

include the $505.00 filing and docket fees.2 Within 30 days, Plaintiff must either submit the

$505.00 filing and docket fees to the clerk’s office or submit a request to proceed in forma

pauperis. Plaintiff’s appeal cannot be processed until either the appellate filing fee is paid or the

question of Plaintiff’s authorization to proceed on appeal in forma pauperis is resolved.

Accordingly,

           IT IS ORDERED

           1. Plaintiff is directed to submit the $505.00 fees to the Clerk’s office or submit a

                 request to proceed in forma pauperis within 30 days.

           2. The Clerk of the Court is directed to send to Plaintiff the Form AO240 (“Application

                 to Proceed Without Prepayment of Fees and Affidavit”).




1
    Plaintiff filed an essentially duplicate Notice of Appeal on May 19, 2021. Filing 28.
2
  While Plaintiff was permitted to proceed in forma pauperis as a prisoner shortly after commencing this suit,
Plaintiff has since been released from incarceration. Since Plaintiff is no longer incarcerated, he must now file a new
application for leave to proceed in forma pauperis if he wishes to pursue his appeal in forma pauperis.
3. The Clerk of the Court is directed to set a pro se case management deadline in this

   matter with the following text: June 18, 2021: Check for MIFP or payment.



Dated this 19th day of May, 2021.


                                           BY THE COURT:


                                           ___________________________
                                           Brian C. Buescher
                                           United States District Judge
